Title: To James Madison from Thomas Jefferson, 12 May 1815
From: Jefferson, Thomas
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Monticello May 12. 15.
                    
                    I have totally forgotten the writer of the letter I forward to you, and every circumstance of his case. I leave it therefore on his own letter and that of the Marquis de la Fayette to you, which came inclosed, and is now forwarded with the other. I shall set out for Bedford within three days, and expect to be absent as many weeks. The newspapers have begun the war for the European powers; but if the people of France are as unanimous as they represent, I cannot believe that those powers will imagine they can force a sovereign on that nation, and therefore presume the Continental powers will prefer a compromise, and that the financial difficulties of England will deter her from the Quixotism of attempting it single-handed. Present us all affectionately to mrs Madison and accept best wishes for your own health, quiet & happiness.
                    
                        
                            Th: Jefferson
                        
                    
                